UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 12/31/12 Item 1. Schedule of Investments. a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2012, the aggregate value of these securities was $1,720,242, representing 0.41% of net assets. c At December 31, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the value of this security was $6,578,025, representing 1.57% of net assets. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $4,845,214, representing 13.94% of net assets. c At December 31, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Principal amount is stated in 100 Mexican Peso Units. g The coupon rate shown represents the rate at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2012 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $14,138,834, representing 4.00% of net assets. c See Note 6 regarding holdings of 5% voting securities. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Templeton Global Investment Trust Statement of Investments, December 31, 2012 (unaudited) (continued) A BBREVIATIONS Selected Portfolio GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $23,631,078, representing 3.09% of net assets. b A portion or all of the security purchased on a delayed delivery basis. c Non-income producing. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $8,394,149, representing 1.10% of net assets. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Currency OMR - Omani Rial Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The Principle amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 5 regarding restricted securities. d At December 31, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 7 regarding investment in FT Holdings Corporation IV. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $52,198,791, representing 4.60% of net assets. g Income may be received in additional securities and/or cash. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2012, the aggregate value of these securities was $7,987,551, representing 0.70% of net assets. i The coupon rate shown represents the rate at period end. j Defaulted security or security for which income has been deemed uncollectible. k A portion or all of the security purchased on a delayed delivery basis. l Principal amount is stated in 1,000 Brazilian Real Units. m Redemption price at maturity is adjusted for inflation. n Principal amount is stated in 100 Mexican Peso Units. o A supranational organization is an entity formed by two or more central governments through international treaties. p The security is traded on a discount basis with no stated coupon rate. q The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. r Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citibank N.A. DBAB - Deutsche Bank AG HSBC - HSBC Bank USA JPHQ - JPMorgan Chase Bank, N.A. MSCO - Morgan Stanley and Co., Inc. UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro GHS - Ghanaian Cedi Templeton Global Investment Trust Statement of Investments, December 31, 2012 (unaudited) (continued) IDR - Indonesian Rupiah KRW - South Korean Won MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty UYU - Uruguayan Peso Selected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FRN - Floating Rate Note PIK - Payment-In-Kind Templeton Global Investment Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds
